19 F.3d 19
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas A. MESTER, Plaintiff-Appellant,v.Patricia SAIKI, et al., Defendants-Appellees.
No. 93-2014.
United States Court of Appeals, Sixth Circuit.
March 8, 1994.

Before:  NELSON and NORRIS, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
Thomas A. Mester appeals a district court judgment dismissing his action filed pursuant to the Federal Torts Claim Act (FTCA) and  Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary damages, Mester sued several employees of the Small Business Administration (SBA), alleging that the defendants had negligently denied his loan application filed with the SBA.  The district court concluded that Mester had improperly sued the individual defendants under the FTCA, had improperly failed to name the United States as the defendant in the FTCA claim, had failed to properly present his tort claim to the SBA prior to filing suit, and had not established a violation of his constitutional rights in the Bivens action.  Thus, the court granted summary judgment for the defendants.  Mester has filed a timely appeal.


3
Upon review, we conclude that the district court properly granted summary judgment for the defendants.  There is no genuine issue as to any material fact and the defendants are entitled to judgment as a matter of law.   Canderm Pharmacal Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).


4
Accordingly, we affirm the judgment for the reasons set forth in the district court's opinion and order filed on May 26, 1993.  Rule 9(b)(3), Rules of the Sixth Circuit.